EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 16-35 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 16, 24 and 30, Jacobs et al. discloses a support structure (Fig. 1 item WT) comprising: 
a main body having a first surface (30) on one side of the main body and a second surface on an opposite side of the main body (as shown in Fig. 7); 
a first plurality of burls (32) projecting from the first surface of the main body, each burl of the first plurality of burls having an end surface to support a substrate (W); 
a global conditioning unit (as shown in Figs. 8 and 9 item 200), the global conditioning unit configured to supply heat energy to and/or remove heat energy from, the support structure and/or substrate and being horizontal overlap between at least part of the global conditioning unit and at least part of the heat transfer device; (paragraph [0076]); and 
an edge heater (310, 322, 324, 330, 342, 344, 350, 360) separate from the global conditioning unit (as shown in Figs. 8 and 9), the edge heater arranged so as to be located at or 
Maria Zaal et al. discloses a substrate table wherein the substrate W is supported via protrusions or "burls" 5 on a substrate holder 2, itself configured to rest via burls 3 on the substrate table WT (Fig. 5, paragraph [0057]).
	Iwanaga et al. discloses a substrate holder comprising a heat transfer device located at a central portion of the support structure, the heat transfer device configured to at least transfer heat energy to the support structure and/or substrate (as shown in Fig. 5).
	However, the combination of Jacobs et al., Maria Zaal et al. and Iwanaga et al. does not teach a heating device located at least partly beneath the first surface and configured to supply heat energy to the support structure and/or substrate; a global conditioning unit separate from the heating device and located at least partly beneath the first surface, the global conditioning unit configured to supply heat energy to and/or remove heat energy from, the support structure and/or substrate and there being horizontal overlap between at least part of the global conditioning unit and at least part of the heating device such that the at least part of the heating device is underneath the at least part of the global conditioning unit or vice versa, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Jacobs et al., Maria Zaal et al. and Iwanaga et al. such that the heating device located at least partly beneath the first surface and a global conditioning unit separate from the heating device and located at least partly beneath the first surface such that the at least part of the heating device is underneath the at least part of the global conditioning unit or vice versa, see pages 7-18 of the remarks filed 10/12/2021.


Claims 17-23, 25-29 and 31-35 are allowable by virtue of their dependency on claims 16, 24 and 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882